Citation Nr: 1216680	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  04-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1968 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran has provided testimony at two Board hearings before two different Acting Veterans Law Judges (AVLJs).  The first hearing was held in September 2008, and the second hearing was held in January 2011, both at the Waco, Texas RO.  Transcripts of both hearings are of record.  Although the hearings contained primarily separate issues, both AVLJs received testimony regarding the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  

VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102(a) (West 2002).  Thus, when an appellant has had a personal hearing before two separate VLJs and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  An appellant, however, must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Here, in an undated letter, the Veteran was offered the opportunity of a third hearing before a VLJ regarding his TDIU claim.  In an August 2011 submission, the Veteran responded that he waived his right to appear for such a hearing.  Therefore, the Board finds that there is no hearing request pending at this time, the requirements set forth in Arneson have been complied with, and the Board may issue this decision as a panel decision, while addressing the remaining issues in separately-issued single AVLJ decisions.  See 38 C.F.R. § 20.700(a) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim of entitlement to TDIU, this claim is inextricably intertwined with other issues on appeal that are addressed in a separate decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, claims for entitlement to service connection for a back disorder and for an increased evaluation for service-connected posttraumatic stress disorder (PTSD) are addressed in a separate decision.  The adjudication of these issues could impact the TDIU issue because entitlement to that benefit is based, in part, upon the total percentage assigned to all service-connected disabilities.  Accordingly, remand is required for readjudication after the further development on those issues is conducted.  

Additionally, while on remand, VA medical records not already associated with the claims file must be obtained.  Here, VA treatment records dated from 2002 to 2007 are associated with the claims file.  Starting in 2007, however, the claims file contains only a few scattered mental health treatment records - PTSD treatment records dated in August 2008, July 2009, December 2010, and January 2011.  No other VA treatment records are of record for that time period.  Accordingly, attempts should be made to obtain all VA treatment records from 2007 to the present time.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Request that all treatment records beginning in 2007 be submitted.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, the remaining claims on appeal have been adjudicated, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


			
            WILLIAM YATES                                       K. J. ALIBRANDO
	       Acting Veterans Law Judge                               Veterans Law Judge
       Board of Veterans' Appeals                           Board of Veterans' Appeals







_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


